Exhibit 10.1

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE
SECURITIES LAWS OF ANY STATE AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR
THE SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE HOLDER TO SUCH
EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE MAKER.


PURSUANT TO THE TERMS OF THIS CONVERTIBLE NOTE, ALL OR A PORTION OF THIS
CONVERTIBLE NOTE MAY HAVE BEEN CONVERTED, AND THEREFORE THE ACTUAL PRINCIPAL
AMOUNT OUTSTANDING REPRESENTED BY THIS CONVERTIBLE NOTE MAY BE LESS THAN THE
AMOUNT SET FORTH ON THE FACE HEREOF.


CONVERTIBLE PROMISSORY NOTE


Principal Amount:  $92,000.00
 
Issue Date: September 26, 2014
 
Maturity Date: March 28, 2016



For good and valuable consideration, Innovus Pharmaceuticals, Inc. a Nevada
corporation (“Maker”), hereby makes and delivers this Promissory Note (this
“Note”) in favor of Blackbridge Capital, LLC, or its assigns (“Holder”), and
hereby agrees as follows:


ARTICLE I.
PRINCIPAL AND INTEREST


Section 1.1.  Principal and Interest. For value received of $50,000, Maker
promises to pay, on March 28, 2016 (the “Maturity Date”), to Holder at such
place as Holder or its assigns may designate in writing, in currently available
funds of the United States, the principal sum of Ninety Two Thousand Dollars
($92,000.00), representing a 45.6% original issue discount. This Note shall not
accrue interest.


ARTICLE II.
CONVERSION RIGHTS; CONVERSION PRICE


Section 2.1.  Optional Conversion. The Holder shall have the right, from time to
time, to convert any part of the outstanding and unpaid principal into fully
paid and non-assessable shares of Common Stock of the Maker (the “Conversion
Stock” and together with the Note, the “Securities”) at the Conversion Price (as
defined below). To convert any principal into Conversion Stock on any date (the
“Conversion Date”), the Holder shall deliver a properly completed and duly
executed notice of conversion in the form attached hereto as Exhibit 1 (a
“Conversion Notice”) to Maker.  Within three (3) trading days after the
Conversion Date, the Maker shall issue and deliver to the address as specified
in the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Conversion Stock to which the Holder
shall be entitled pursuant to the Conversion Notice.


No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share.  The date on which the Conversion Notice is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder faxes or
emails the Conversion Notice duly executed to the Maker.


Section 2.2.  Mandatory Conversion. On the Maturity Date and without any action
required by the Holder, the remaining principal shall automatically convert into
Conversion Stock at the Conversion Price

 
 

--------------------------------------------------------------------------------

 

Section 2.3.  Conversion Price.  The “Conversion Price” shall mean $0.40 per
share, subject to adjustment as provided herein.


Section 2.4.  Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. If the Maker at any time on or after the Issue Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced.  If the Maker at any time on or after the Issue
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 2.4
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 2.4
occurs during the period that a Conversion Price is calculated hereunder, then
the calculation of such Conversion Price shall be adjusted appropriately to
reflect such event.


Section 2.5.  Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Maker shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Maker is not the surviving corporation or where there is
a change in or distribution with respect to the Common Stock of the Maker), or
sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Maker, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Maker, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event.  In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Maker) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Note to be performed and observed by the Maker and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Maker) in order to provide for adjustments of the number of
shares of common stock into which this Note is convertible which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
2.5.  For purposes of this Section 2.5, “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock.  The
foregoing provisions of this Section 2.5 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.


Section 2.6.  Restrictions on Securities. Neither this Note nor the shares of
Common Stock issuable upon conversion of this Note may be offered, sold or
otherwise transferred unless (i) they first shall have been registered under the
Act and applicable state securities laws or (ii) the Maker shall have been
furnished with an opinion of legal counsel (in form, substance and scope
reasonably acceptable to Maker) to the effect that such sale or transfer is
exempt from the registration requirements of the Act. Each certificate for
shares of Common Stock issuable upon conversion of this Note that have not been
so registered and that have not been sold pursuant to an exemption that permits
removal of the applicable legend, shall bear a legend substantially in the
following form, as appropriate:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND APPLICABLE STATE SECURITIES LAWS, AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR (IF REQUESTED BY THE
COMPANY) TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE
TO THE COMPANY OR (II) RULE 144 PROMULGATED UNDER THE SECURITIES ACT.
 
 
 

--------------------------------------------------------------------------------

 


Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Maker shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Maker shall have
received an opinion of counsel, reasonably satisfactory to the Maker in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
Securities is in effect.


Section 2.7.  Reservation of Common Stock.
 
(a)           The Maker covenants that during the period the Note is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of Common Stock of the
Maker upon the Conversion of the Note.  The Maker further covenants that its
issuance of this Note shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock of the Maker issuable upon the
conversion of this Note.  The Maker will take all such reasonable action as may
be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the OTC Bulletin Board (or such other principal market upon
which the Common Stock of the Maker may be listed or quoted).
 
(b)           The Maker shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder
against impairment.  Without limiting the generality of the foregoing, the Maker
will (a) not increase the par value of any shares of Common Stock issuable upon
the conversion of this Note above the amount payable therefor upon such
conversion immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Maker may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
conversion of this Note, and (c) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Maker to perform its
obligations under this Note.
 
(c)           Upon the request of Holder, the Maker will at any time during the
period this Note is outstanding acknowledge in writing, in form reasonably
satisfactory to Holder, the continuing validity of this Note and the obligations
of the Maker hereunder.
 
(d)           Before taking any action which would cause an adjustment reducing
the current Conversion Price below the then par value, if any, of the shares of
Common Stock issuable upon conversion of the Notes, the Maker shall take any
corporate action which may be necessary in order that the Maker may validly and
legally issue fully paid and non-assessable shares of such Common Stock at such
adjusted Conversion Price.
 
(e)           Before taking any action, which would result in an adjustment in
the number of shares of Common Stock into which this Note is convertible or in
the Conversion Price, the Maker shall obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary from any public
regulatory body or bodies having jurisdiction thereof.
 
(f)           If at any time the Maker does not have a sufficient number of
authorized and available shares of Common Stock for issuance upon conversion of
the Note, then the Maker shall call and hold an annual or special meeting of its
stockholders within ninety (90) days of that time for the purpose of increasing
the number of authorized shares of Common Stock.


Section 2.8.  Maximum Conversion.  Notwithstanding anything to the contrary
contained in this Note, this Note shall not be convertible by the Holder hereof
to the extent (but only to the extent) that after giving effect to such
conversion or other share issuance hereunder the Holder (together with its
affiliates) would beneficially own in excess of 9.99% (the “Maximum Percentage”)
of the Maker’s Common Stock.  To the extent the above limitation applies, the
determination of whether this Note shall be convertible (vis-à-vis other
convertible, exercisable or exchangeable securities owned by the Holder or any
of its affiliates) shall, subject to such Maximum Percentage limitation, be
determined by the Holder. For purposes of this paragraph, beneficial ownership
and all determinations and calculations (including, without limitation, with
respect to calculations of percentage ownership) shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder. The provisions of
this paragraph shall be implemented in a manner otherwise than in strict
conformity with the terms of this paragraph to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this paragraph shall apply
to a successor Holder of this Note. The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Maker may not waive this paragraph
without the consent of holders of a majority of its Common Stock. For any reason
at any time, upon the written or oral request of the Holder, the Maker shall
within one (1) Business Day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES


Section 3.1.  The Holder represents and warrants to the Maker:


(a) The Holder is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Note and otherwise to carry out its obligations hereunder;


(b) This Note has been duly and validly authorized, executed and delivered on
behalf of the Holder and constitutes the legal, valid and binding obligations of
the Holder enforceable against the Holder in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies;


(c) The Holder (i) is acquiring the Note, and (ii) upon conversion of the Note,
will acquire the Conversion Stock issuable upon conversion thereof, in each
case, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the Act; provided, however, by making the representations herein, the
Holder does not agree, or make any representation or warranty, to hold the
Securities for any minimum or other specific term and reserves the right to
dispose of such Securities at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the Act. The
Holder does not presently have any agreement or understanding, directly or
indirectly, with any person to distribute any of the Securities in violation of
applicable securities laws;


(d) The Holder understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Maker is relying in part
upon the truth and accuracy of, and the Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of the Holder to acquire the Securities;


(e) Holder (i) has adequate means of providing for his current needs and
possible contingencies, (ii) has no need for liquidity in this investment, (iii)
is able to bear the substantial economic risks of an investment in this Note for
an indefinite period, (iv) at the present time, can afford a complete loss of
such investment, and (v) does not have an overall commitment to investments
which are not readily marketable that is disproportionate to Holder’s net worth,
and Holder’s investment in this Note will not cause such overall commitment to
become excessive;


(f) The Holder understands that: (i) the Securities have not been and are not
being registered under the Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Holder shall have delivered to the Maker an
opinion of counsel to the Holder, in a form reasonably acceptable to the Maker,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) the Holder provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144, and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Act) may require compliance with
some other exemption under the Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither the Maker nor any other person is
under any obligation to register the Securities under the Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.


(g) Holder is an “accredited investor” (as defined in Rule 501(a) of Regulation
D promulgated under the Act) and the Holder’s total investment in this Note does
not exceed 10% of the Holder’s net worth;


(h) The Holder understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the fairness or suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities;
 
 
 

--------------------------------------------------------------------------------

 


(i) The Holder and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Maker and materials
relating to the offer and sale of the Securities which have been requested by
the Holder, including a copy of the Company’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q and Current Reports on Form 8-K. The Holder
and its advisors, if any, have been afforded the opportunity to ask questions
of, and receive answers from, the Maker concerning the offer and sale of the
Securities and to obtain any additional information the Holder has requested
which is necessary to verify the accuracy of the information furnished to the
Holder concerning the Maker and such offering. The Holder acknowledges that the
Holder is basing its decision to invest in the Securities on its own due
diligence and, except as specifically set forth in this Note, has not relied
upon any representations made by any person.  The Holder understands that its
investment in the Securities involves a high degree of risk. The Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities;


(j) The Holder is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement; and


(k) The Holder and its affiliates shall not engage in short sales of the Maker’s
Common Stock (as defined in applicable SEC and the trading market rules and
regulations) so long as this Note is outstanding.


Section 3.2  The Maker represents and warrants to Holder:


(a) Organization and Qualification.  The Maker and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. The Maker and each of its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.  “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Maker or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith.  “Subsidiaries” means any corporation or other organization, whether
incorporated or unincorporated, in which the Maker owns, directly or indirectly,
any equity or other ownership interest.


(b) Authorization; Enforcement.  (i) The Maker has all requisite corporate power
and authority to enter into and perform this Note and to consummate the
transactions contemplated hereby and thereby and to issue the Conversion Stock,
in accordance with the terms hereof, (ii) the execution and delivery of this
Note by the Maker and the consummation by it of the transactions contemplated
hereby and thereby (including without limitation, the issuance of the Note and
the issuance and reservation for issuance of the Conversion Stock issuable upon
conversion or exercise hereof) have been duly authorized by the Maker’s Board of
Directors and no further consent or authorization of the Maker, its Board of
Directors, or its shareholders is required, (iii) this Note has been duly
executed and delivered by the Maker by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Note and the other documents executed in connection herewith and
bind the Maker accordingly, and (iv) this Note constitutes, a legal, valid and
binding obligation of the Maker enforceable against the Maker in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.


(c) Issuance of Shares.  The Conversion Stock is duly authorized and reserved
for issuance and, upon conversion of the Note in accordance with its respective
terms, will be validly issued, fully paid and non-assessable, and free from all
taxes, liens, claims and encumbrances with respect to the issue thereof and
shall not be subject to preemptive rights or other similar rights of
shareholders of the Maker and will not impose personal liability upon the holder
thereof.


(d) Acknowledgment of Dilution.  The Maker understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Stock upon conversion of this Note.  The Maker further acknowledges
that its obligation to issue Conversion Stock upon conversion of this Note is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Maker.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
MISCELLANEOUS


Section 4.1.  Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by
mail.  For the purposes hereof, the address of the Holder shall be 450 7th Ave.,
New York, NY 10123; and the address of the Maker shall be 9171 Towne Centre
Drive, Suite 440, San Diego, CA 92122, with a copy to (which shall not
constitute notice) Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor,
New York, New York 10006, Attn: Marc J. Ross, Esq.  Both the Holder or its
assigns and the Maker may change the address for service by delivery of written
notice to the other as herein provided.


Section 4.2.  Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.


Section 4.3.  Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.


Section 4.4.  Governing Law; Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Note shall be governed by the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it hereunder and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
Section 4.5.  Payment of Costs. Should either the Holder or the Maker resort to
legal proceedings in connection with this Note, the party or parties prevailing
in such legal proceedings shall be entitled, in addition to such other relief as
may be granted, to recover its or their reasonable attorneys' fees and costs in
such legal proceedings from the non-prevailing party or parties.
 
Section 4.6.  Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.


Section 4.7.  No Stockholder Rights. This Note shall not entitle the Holder to
any of the rights of a stockholder of the Maker, including without limitation,
the right to vote, to receive dividends and other distributions, or to receive
any notice of, or to attend, meetings of stockholder or any other proceedings of
the Maker, unless and to the extent converted into shares of Common Stock in
accordance with the terms hereof.

 
 

--------------------------------------------------------------------------------

 


Section 4.8.  Severability. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.


Section 4.9.  Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.


Section 4.10.  Counterparts.  This Note may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker and
Holder have executed this Note as of the date first written above.






Innovus Pharmaceuticals, Inc.
 
/s/ Bassam Damaj
By:  Bassam Damaj PH.D
Its: CEO

 
 


Acknowledged and Agreed:
 
Blackbridge Capital, LLC.
 
 
/s/ Alexander Dillon
By:  Alexander Dillon
Its:  Partner

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


CONVERSION NOTICE
________________________________________________________________________


(To be executed by the Holder in order to Convert the Note)




The undersigned hereby irrevocably elects to convert US$________ of the
principal amount of the Note issued September 26, 2014 into Shares of Common
Stock of Innovus Pharmaceuticals, Inc. according to the conditions stated
therein, as of the Conversion Date written below.  If shares are to be issued in
the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Maker in accordance
therewith.  No fee will be charged to the Holder for any conversion, except for
such transfer taxes, if any.


Conversion Date: __________________


Conversion Price:  _____________________


Number of Shares to be Issued:   ________________________






Signature:                                           ___________________________________________
  Name:
  Title:


Stock Issued to:                                Blackbridge Capital LLC
450 7th Ave, Suite 601
New York, NY 10123


Tax I.D. or Soc. Sec. No:   [provided under separate cover]




